Citation Nr: 0213085
Decision Date: 09/26/02	Archive Date: 11/06/02

Citation Nr: 0213085	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-07 195	)	DATE SEP 26, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel

INTRODUCTION

The veteran had active service from October 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal.  

In April 2001, the Board denied the issue on appeal.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in July 2001, the Court vacated the Board's April 2001 decision based on an Unopposed Motion for Remand and to Stay Proceedings, and remanded the matter to the Board for further action.  

On June 17, 2002, the Board entered a decision that denied the veteran's claim on appeal.  


ORDER TO VACATE

As noted above, on June 17, 2002, the Board issued a decision denying the veteran's claim on appeal.  However, after the Board issued its June 17, 2002 decision, it was discovered that additional evidence had been received at the Board on June 14, 2002, in support of the claim on appeal.  Although that evidence was received a few days prior to the Board's issuance of the June 17, 2002 decision, that evidence was not in the claims file at the time of the Board's decision, and 
was not considered by the Board.  Under 38 C.F.R. § 20.904 (2002), an appellate decision may be vacated by the Board at any time upon request of the appellant or on the Board's own motion, or on grounds involving denial of due process.  In light of the additional 

evidence received prior to the June 17, 2002, decision, but not considered in that decision, the Board's June 17, 2002, decision is hereby vacated. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0206396	
Decision Date: 06/17/02    Archive Date: 06/27/02	

DOCKET NO.  00-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the benefit sought on appeal.  The 
veteran, who had active service from October 1969 to August 
1971, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.

A BVA decision dated in April 2001 affirmed the RO's denial 
of the benefit sought on appeal.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), and in an Order dated in July 
2001, the Court vacated the Board's decision based on an 
Unopposed Motion for Remand and to Stay Proceedings (Motion), 
and remanded the case to the Board for further proceedings.  
The case was subsequently returned to the Board.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence has been 
obtained.

2.  An unappealed rating decision dated in September 1992 
denied service connection for a back disorder on the basis 
that the disorder preexisted service and was not aggravated 
during service.

3.  A rating decision dated in August 1994 denied service 
connection for a back disorder on the basis that the veteran 
had not presented new and material evidence to reopen the 
previously denied claim.

4.  The veteran expressed disagreement with the August 1994 
decision and a statement of the case and supplemental 
statement of the case were issued, but the veteran did not 
file a substantive appeal to complete his appeal.

5.  The evidence received subsequent to the August 1994 
rating decision is not, by itself or in conjunction with the 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Rating decisions dated in September 1972 and August 1994, 
which denied service connection for a back disorder, are 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1103 (2001).

2.  The additional evidence received subsequent to the August 
1994 rating decision is not new and material and the claim of 
entitlement to service connection for a back disorder has not 
been reopened. 38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he has submitted new 
and material evidence that is not only sufficient to reopen 
the previously denied claim for service connection for a back 
disorder, but also sufficient to result in a favorable 
determination.  The veteran's claim for service connection 
for a back disorder was first considered by the RO in a 
September 1972 rating decision on the basis that a back 
disorder preexisted the veteran's entry into service and was 
not shown to be aggravated during service.  The veteran was 
notified of this determination and of his appellate rights by 
a letter later that same month.  The veteran did not appeal 
that decision.  The veteran subsequently requested that his 
claim for service connection for a back disorder be reopened.  
The RO considered additional evidence which had been 
associated with the claims file, and in a rating decision 
dated in August 1994 determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The veteran expressed disagreement with that 
decision and a statement of the case was issued.  The veteran 
submitted additional evidence and a rating decision dated in 
January 1995 indicated that the additional evidence was not 
new and material to reopen a previously denied claim.  The 
veteran was provided with a supplemental statement of the 
case and in a cover letter to that document he was informed 
that his substantive appeal had not been received and that 
his appeal rights would expire in November 1995.  The veteran 
did not file a substantive appeal.  Since the veteran did not 
initiate an appeal from the September 1972 rating decision or 
complete the appeal he initiated following the August 1994 
rating decision, those decisions are final.  38 U.S.C.A. 
§ 7105(a), (c).  In October 1999, the veteran requested that 
his claim for service connection for a back disorder be 
reopened.

According to the law, a claim shall be reopened and reviewed 
if new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new and 
material."  Under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board acknowledges that there has been 
a regulatory change in the definition of new and material 
evidence that is applicable to all claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.156(a)).  As the veteran's claim 
in this case was filed prior to August 29, 2001, the earlier 
version of the definition new and material evidence remains 
applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist has been satisfied.

As was noted in the Introduction to this decision, this case 
was previously considered and denied by the Board in January 
2000.  The Court vacated and remanded the Board's decision on 
the basis of the Motion filed in this case.  According to the 
Motion, the Board failed to adequately consider the impact of 
the VCAA on this claim.  Accordingly, the Board will expand 
the VCAA analysis contained in the April 2001 decision.

The VCAA was enacted in November 2000.  Among other things, 
the VCAA amended 38 U.S.C.A. § 5103 to clarify the VA's duty 
to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies the VA's duty to assist, and essentially states that 
the VA will make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, and for the most part, were made effective the same 
date in November 2000 that the VCAA was enacted.  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of the assistance the 
VA will provide to claimants who filed a claim for benefits.  
66 Fed. Reg. 45,620 (Aug. 29, 2001).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  Collectively, the 
January 2000 rating decision and the statement of the case 
and supplemental statement of the case issued in connection 
with the veteran's appeal have notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reason the claim was denied.  The Board observes that the 
RO informed the veteran in January 2001 of the passage of the 
VCAA and that his claim had been reviewed under that new law.  
The veteran was also provided with a copy of the Public Law 
that contained the provisions of the VCAA.  Lastly, although 
the Court's July 2001 Order served to vacate the Board's 
April 2001 decision and its legal effect, the Board's prior 
decision nevertheless remains a matter of record, and one 
which was clearly provided to the veteran and his 
representative.  Review of the now vacated decision discloses 
that the Board clearly articulated the relevant law and 
regulations and discussed these legal provisions in the 
context of the evidence of record.  In other words, through 
the Board's April 2001 decision, the veteran has already had 
an extensive advisement as to the evidence that would be 
required to substantiate this claim.  In that decision, the 
Board explained that "the additional evidence does not 
include any competent medical evidence to show that a back 
disorder was incurred in or aggravated by service."  Board 
decision at 11.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

Under the VCAA, the VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
In this regard, the veteran's service medical records are 
associated with the claims file, as are private and VA 
medical records, including the reports of two VA 
examinations.  Also, following the Court's July 2001 Order, 
the Board informed the veteran and his representative of his 
right to submit any additional argument or evidence in 
support of his appeal.  The veteran and his representative 
have not made the Board aware of any outstanding evidence 
that should be obtained prior to further appellate review.  
Accordingly, the Board finds that the VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to satisfy the requirements of the VCAA.  
Consequently, the case is now ready for appellate review.

The RO's September 1972 rating decision denied service 
connection for a back disorder after reviewing the veteran's 
service medical records, private medical records and the 
report of a VA examination performed in August 1972.  The RO 
found that the veteran had a back disorder which preexisted 
his entry into service and was not shown by service medical 
records to have been aggravated during service.  The veteran 
subsequently requested that his claim for service connection 
be reopened, and rating decisions dated in August 1994 and 
January 1995 reviewed the additional evidence the veteran 
submitted in support of this claim and concluded that the 
evidence did not constitute new and material evidence because 
the evidence failed to demonstrate that the veteran's 
preexisting back disorder was aggravated during service.

The evidence associated with the claims file subsequent to 
the RO's last decision consists of two statements from 
R. Michael Kelly, M.D., both dated in August 1999 and 
testimony presented by the veteran at a hearing before a 
hearing officer at the RO in May 2000.  The Board finds that 
while this evidence is new, in that it was not previously 
physically of record, it is not material in that it fails to 
demonstrate either that the veteran did not have a 
preexisting back disorder or that the preexisting back 
disorder chronically worsened or increased in severity during 
service.

With respect to the veteran's hearing testimony, the veteran 
essentially testified that the injury he sustained prior to 
service was a minor injury and that he developed a back 
disorder during service after working 12 to 18 hours a day in 
activities which included lifting heavy repair parts on a 
regular basis.  However, the determinative issue at this 
point involves medical questions which include whether the 
veteran had a preexisting back disorder and whether that 
disorder chronically worsened or increased in severity during 
service.  The veteran, as a lay person without medical 
expertise or training, is simply not competent to offer an 
opinion that requires medical knowledge or expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay 
persons are not competent to offer medical opinions).  
Therefore, while the veteran's hearing testimony may 
constitute new evidence, it is not material evidence because 
it is not probative of the issue at hand.

As for Dr. Kelly's statements, the first August 1999 
statement indicates that the veteran had osteoarthritic 
difficulties affecting multiple joints including the low 
back.  The veteran's occupational history was noted to be 
construction and laboring work for approximately 20 years.  
Dr. Kelly reviewed past medical records, but no mention was 
made of any records dated prior to October 1991.  The 
pertinent impression following the examination was 
osteoarthritis.  Dr. Kelly related that osteoarthritis 
occurred as a result of physical stress, either acute or 
chronic, changing the mechanics in the joints and surrounding 
musculoskeletal tissues leading to an ongoing cycle of 
inflammation of discomfort.

The second August 1999 letter from Dr. Kelly related that it 
had been his understanding that previous reports had linked 
the osteoarthritic problems to the several workplace-related 
stresses and injuries.  Dr. Kelly indicated that there was 
little question that the osteoarthritic conditions that the 
veteran had were the result of multiple injuries he had over 
the course of his employment.  Dr. Kelly also stated that the 
veteran's service-related activities and injuries had played 
a contributory role in the development of this chronic 
condition.

The Board finds that neither of these statements from 
Dr. Kelly constitute new and material evidence.  The first 
statement does not make reference to any aspect of the 
veteran's back in relation to service, but rather addresses 
the veteran's current status.  As such, the first opinion is 
not material to the issue of whether the veteran's 
preexisting back disorder was aggravated during service.  The 
second statement is simply no better than the history related 
by the veteran to Dr. Kelly, and is in fact internally 
contradictory.  At one point Dr. Kelly stated there was 
little question that the veteran's osteoarthritis was a 
result of multiple injuries that he had sustained over the 
course of his employment, but also says that service-related 
activities and injuries played a contributory role in the 
development of the condition.  However, Dr. Kelly makes no 
reference to any preexisting back disability or its chronic 
worsening during service, nor does Dr. Kelly appear to have 
had the benefit of a review of the veteran's actual service 
medical records.  For example, service medical records 
contain no evidence of any back injuries during service or 
account for the fact that no back disorder was diagnosed 
following the VA examination performed in August 1972.  These 
facts were significant in the prior denials.  

As such, the Board concludes that the statements from 
Dr. Kelly are not new and material.  None of the additional 
evidence tends to demonstrate that the veteran did not have a 
preexisting back disorder or that the veteran's preexisting 
back disorder increased in severity during service.  Thus, as 
new and material evidence has not been submitted to reopen a 
claim of service connection for a back disorder, the appeal 
is denied.


ORDER

New and material evidence not having been presented to reopen 
the previously denied claim, service connection for a back 
disorder remains denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

